Richardson, Judge:
The protest herein was submitted to the court for decision upon a stipulation which reads:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, Defendant, as follows:
1. The merchandise marked “A” and initialed RWC by Import Specialist Robert W. Curley on the invoices covered by the protest herein consists of products of the United States which were exported for the purpose of assembly into articles and which were returned to the United States subsequent to August 31,1963 without having been advanced in value or improved in condition abroad by any means other than by the act of assembly.
2. Duty was assessed upon liquidation because of non-compliance with certain Customs regulations relating to the duty-free entry of returned American articles.
3. On the basis of information subsequently furnished by plaintiff, the District Director is now satisfied as to the existence of all facts upon which entry of the merchandise under TSUS item 801.00 .is dependent.
4. The protest is submitted-for decision upon this stipulation.
Accepting this stipulation as evidence of the facts we hold that the claim in the protest that the items of merchandise marked “A” and initialed RWC by Import Specialist Robert W. Curley on the invoices covered by said protest are free of duty under the provisions of item 807.00 of the Tariff Schedules of the United States is sustained. As to all other claims and merchandise the protest is overruled.
Judgment will be entered accordingly.